               Abdul Hassan Law Group, PLLC
                           215-28 Hillside Avenue
                       Queens Village, New York, 11427
                                    ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                          April 2, 2020
                                                                   USDC SDNY
Via ECF
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
Hon. Mary Kay Vyskocil, USDJ
                                                                   DOC #:
United States District Court, SDNY
                                                                   DATE FILED: 4/3/2020
500 Pearl Street, Courtroom 18C
New York, 10007 NY
Tel: 212-805-0292

                       Re: Martin v. NYC Crane Hoist & Rigging, LLC
                           Case #: 19-CV-03789 (MKV)(BCM)
                           Motion for Extension of Time
Dear Judge Vyskocil:

        My firm represents plaintiff in the above-referenced action, and I respectfully write on
behalf of the parties to request a two-week extension of the April 2, 2020 deadline to provide the
Court with a status report as per Your Honor’s February 28, 2020 order. This request is being
made because the mediation was adjourned due to the challenges created by the COVID-19 virus
and the parties need some additional time to further confer as to the several cases pending,
especially in light of the disruptions in the Court system, New York State and across the
Country.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,
Abdul Hassan Law Group, PLLC
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq.
                                                    4/3/2020
cc:    Defense Counsel via ECF




                                                1
